DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Submission of a Response
Applicant’s submission of a response was received on 01/20/2022. Presently, claims 1-15 are pending.

Allowable Subject Matter
Claims 1-15 are allowed.
With regard to the rejection based upon 35 USC 112, Applicant has amended the claim limitations and thus the rejection is withdrawn.
With regard to the rejection based upon 35 USC 101 and 103, Applicant has amended the independent claims and argued why the rejections should be withdrawn. Together with the amendments and the arguments, Applicant’s position is found to be convincing and the rejections are withdrawn.
As there are no remaining rejections to the claims, they are found to be allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/Jay Trent Liddle/            Primary Examiner, Art Unit 3715